Citation Nr: 1143713	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cerebrovascular accident, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to June 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied entitlement to service connection for cerebrovascular accident (claimed as stroke).  The Veteran submitted a notice of disagreement dated in June 2006, and the RO issued a statement of the case dated in January 2008.  The Veteran submitted a substantive appeal with respect to his claim in February 2008. 

After the most recent supplemental statement of the case, the Veteran submitted evidence relevant to his claim.  This evidence was accompanied by a waiver of initial RO consideration, and will be considered by the Board in reviewing the Veteran's claim.

The Board notes that the Veteran was denied entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus, in rating decisions dated in April 2004 and May 2006.  Since that time, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule establishing the presumptions was issued in August 2010 and became effective August 31, 2010.  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

In addition, the Board notes that Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service personnel records indicate that the Veteran had service in the Republic of Vietnam during the specified period.  Therefore exposure to Agent Orange is presumed.  The Veteran's medical treatment records also indicate that he has been diagnosed with coronary artery disease status post bypass surgery.  Therefore, based on the amended 38 C.F.R. § 3.309(e), it appears that service connection would be warranted for the Veteran's coronary artery disease on a presumptive basis under the newly effective presumptions for ischemic heart disease. 75 Fed. Reg. 53,202.  

The Board finds that a claim for coronary artery disease, as due to Agent Orange exposure, has been raised by the record.  However, as this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran's claims file indicates that the Veteran was awarded disability benefits from the Social Security Administration after he had a stroke in 2005.  The Veteran's claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Next, the Veteran's medical records indicate that the Veteran is status post cerebrovascular accident in 2005.  He is also service-connected for diabetes mellitus type II.  In connection with his claim, the Veteran submitted articles indicating that individuals with diabetes incur a 2 to 4 fold greater risk of stroke.  He contends that his cerebrovascular accident in 2005 was caused by or is secondary to his service-connected diabetes mellitus type II.  The Veteran was not provided with a VA examination in connection with his claim.

Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether any current residuals of a cerebrovascular accident are related to the Veteran's service or his service-connected diabetes mellitus type II.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In addition, the Board notes that the Veteran was afforded notice pursuant to the VCAA, in a November 2005 letter, with respect to secondary service connection for cerebrovascular accident.  While it appears that the Veteran is primarily claiming service connection on a secondary basis, as due to service-connected diabetes mellitus, the Veteran can also be said to be claiming service connection on a direct basis as well.  Upon remand, the Veteran should be afforded additional VCAA notice regarding his claim for direct service connection for his claimed disability.  See 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the Birmingham VA Medical Center.  Records from this facility dated since September 2007 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical records in connection with his claim.  And the Veteran's vocation rehabilitation folder, if any, should be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified relevant outstanding VA and private records. See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regard to the direct and secondary service connection claim for cerebrovascular accident, to include as secondary to service-connected diabetes mellitus type II, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment records from the Birmingham VA Medical Center, dated since September 2007.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

3.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

4.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist in order to determine the nature and etiology of any residuals of cerebrovascular accident.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

(a)  Provide a comprehensive history and diagnosis of the Veteran's claimed disability, and identify the approximate date of onset for the condition.

	After providing a complete case history, the examiner should answer the following questions:

(b)  Does the Veteran have residuals of cerebrovascular accident?  Was the Veteran's cerebrovascular accident  at least as likely as not (a 50 percent or higher likelihood) (i) incurred during, or as a result of active duty, or (ii) incurred within one year of active duty service.   Was cerebrovascular accident caused by or secondary to the Veteran's service-connected diabetes mellitus type II?  In this regard, the examiner is asked to comment on the articles submitted by the Veteran indicating that individuals with diabetes incur a 2 to 4 fold greater risk of stroke.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  
A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



